             Case 6:18-bk-02491-CCJ          Doc 61     Filed 04/06/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                                                        Case No. 6:18-bk-02491-CCJ
                                                                    Chapter 13
JAMES ANTHONY VILLANI,

      Debtor.
________________________________/

                 MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN

_____________________________________________________________________________

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 21 days from
the date set forth on the attached proof of service, plus an additional three days for service if any
party was served by U.S. Mail. You should read these papers carefully and discuss them with
your attorney if you have one. If the paper is an objection to your claim in this bankruptcy case,
your claim may be reduced, modified, or eliminated.
        If you object to the relief requested in this paper, you must file a response with the Clerk
of the Court at George C. Young Federal Courthouse, 400 West Washington Street, Suite 5100,
Orlando, FL 32801 and serve a copy on the movant’s attorney, John T. Snow, 390 North Orange
Ave., Ste. 2300, Orlando, FL 32801, and any other appropriate persons within the time allowed.
If you file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.
        If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.
_____________________________________________________________________________

         COMES NOW the Debtor by and through counsel undersigned, and files this Motion to

Modify Confirmed Chapter 13 Plan [Doc. No. 55] and, as grounds for this motion would state

the following:

         1. Debtor’s case was confirmed on December 18, 2018 [Doc. No. 55].
            Case 6:18-bk-02491-CCJ            Doc 61    Filed 04/06/19    Page 2 of 3



       2. The Debtor has become delinquent in Plan payments; the proposed modifications

           herein bring the Debtor current.

       3. The Debtor proposes to modify the confirmed plan payments and disbursements as

           follows:

                                    SEE ATTACHED SPREADSHEET

       4. Since the Debtor’s confirmed Plan provides for payment of all disposable income

           over a period of 36 months and priority and secured creditors will not be adversely

           affected by this modification, it is further moved that provisions for a notice and

           hearing as specified in 11 U.S.C. §1329(b)(2) is hereby waived.

       5. All other provisions of the Order Confirming Chapter 13 Plan [Doc. No. 55] remain

           in full force and effect unless otherwise modified herein.

       WHEREFORE, the Debtor requests this Court grant Debtor’s Motion to Modify and

grant such other relief that may be deemed just and proper in the circumstances.

                                                       Respectfully submitted,

                                                       /s/ John T. Snow__________________
                                                       John T. Snow, Esq.
                                                       Attorney for Debtor
                                                       FL Bar #0039685
                                                       390 North Orange Ave., Ste. 2300
                                                       Orlando, FL 32801
                                                       Phone: 407-286-6663
                                                       johnsnow@cfl.rr.com
            Case 6:18-bk-02491-CCJ        Doc 61     Filed 04/06/19    Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via electronic filing and/or via US mail to: Laurie K. Weatherford, Chapter 13 Trustee, P.O. Box
3450, Winter Park, FL 32790; Debtor; and all Creditors and Interested Parties on the attached
matrix this 6th day of April, 2019.

                                                    /s/ John T. Snow__________________
                                                    John T. Snow, Esq.
                                                    Attorney for Debtor
                                                    FL Bar #0039685
                                                    390 North Orange Ave., Ste. 2300
                                                    Orlando, FL 32801
                                                    Phone: 407-286-6663
                                                    johnsnow@cfl.rr.com
